Per Curiam.

The court erred in treating the infant’s statement of the accident as a timely served notice of claim. There is no authority under subdivision 3 of section 50-e of the General Municipal Law to permit amendment as to the manner of service of the claim in the absence of a Comptroller’s hearing in regard thereto.
The judgment should be reversed, with costs, and judgment directed for defendant and complaint dismissed, with costs.
Concur — Stetjer, J. P., Hofstadter and Aurelio, JJ.
Judgment reversed, etc.